COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Houston Independent School District v. Johnyale McDaniel

Appellate case number:     01-22-00680-CV

Trial court case number: 2020-17330

Trial court:               164th District Court of Harris County

        Appellant Houston Independent School District has filed an accelerated appeal from the
trial court’s September 15, 2022 order denying appellant’s plea to the jurisdiction. Appellant has
filed a motion to stay trial court proceedings. Appellee Johnyale McDaniel filed a response.
        The motion is granted. Proceedings in the trial court are ordered stayed pending
disposition of this appeal. See TEX. R. APP. P. 29.3.
       It is so ORDERED.

Judge’s signature:     /s/ Peter Kelly
                      Acting individually


Date: October 7, 2022